DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Please add an Information Disclosure Statement including the references in the specification if the applicant wishes for them to be considered. 
Specification
The disclosure is objected to because of the following informalities: 
Page 5, lines 8-9 read “upper and lower liquid electrodes (10, 15)” and should read “upper and lower liquid electrodes (11, 8)”.
Page 5, line 12 reads “upper liquid electrode (15) of the plasma reactor (17)” and should read “upper liquid electrode (11) of the plasma reactor (5)”.
Page 7, lines 20-21 read “power supply (26)” and should read “power supply (12)”.
Page 8, line 13 reads “liquid water (8)” and should read “lower liquid electrode (8)”.
Page 8, line 19 reads “plasma treated water (8)” and should read “plasma treated water (15)”.
Page 8 lines 22-25 read “The liquid pump (2) is connected to the liquid outlet port (4) and the liquid reservoir (14) through a pair of valves (4)” and should read “The liquid pump (2) is connected to the liquid inlet port (4) and the liquid reservoir (14) through a pair of valves (3).”
Page 10, line 18 reads “%95” and should read “95%”.
Appropriate correction is required.
The abstract of the disclosure is objected to because of the following informalities:
In line 10, “produces” should read “producing”
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, line 12, “the droplet generator” should read “the liquid drop” or “droplet generator”.
In claim 1, line 9 “A” should read “a”.
Claim 1, line 14 has two spaces after “phases;”, delete one space.
Appropriate correction is required.
Claim Interpretation
In claims 10 and 11, “said plasma reactor are connected in parallel or series” is being interpreted as more than one plasma reactor being connected in parallel or series.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-15 state “producing plasma activated water”, but the body of the claims do not indicate how the plasma activated water is produced. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Njatawidjaja et al (Journal of Electrostatics), herein after Njatawidjaja, in view of Faust et al (machine translation of WO2005097213 A1).
Regarding claim 1, Njatawidjaja discloses an apparatus for treating water (water contamination by dyes in industrial wastewater, pg 354, Introduction) and producing plasma activated water (active species ∙OH, ∙H, ∙O, O3 and H2O2, H2O2 and O3 dissolved in liquid phase, pg 358) comprising; 
A plasma reactor to generate reactive oxygen species (ROS) (reactor, pg 354, section 2, figure 1 and active species ∙OH, ∙H, ∙O, O3 and H2O2, H2O2 and O3 dissolved in liquid phase, pg 358),
wherein said plasma reactor comprises a liquid pump (microfeeder, pg 355, par 2, figure 1), which recirculates (process cycle, top of pg 356, figure 1) a liquid flow between a liquid outlet port (liquid outlet at beginning of process cycle in figure 1) and a liquid inlet port (“sample in” in figure 1);
a liquid outlet port to remove liquid water (liquid outlet at beginning of process cycle in figure 1);
a liquid inlet port to supply liquid water to the droplet generator (“sample in” into nozzle electrode in figure 1);
a lower liquid electrode (wire electrode extending down into water, figure 1, pg 355, par 2)  and an upper liquid electrode to provide electric field for ionization of water in liquid and vapour phases (nozzle electrode pg 355, par 1, “gas phase” and “liquid phase”, pg 358, figure 1); a liquid drop or droplet generator to generate water droplets (nozzle, figure 1, pg 356, section 3), where the liquid drop or droplets serve as the upper liquid electrode (nozzle electrode attached to DC source in figure 1, pg 355, par 1, droplet size varied by applied voltage, pg 356, section 3). Njatawidjaja also discloses air in and air out nozzles (figure 1).
However, Njatawidjaja does not disclose a vacuum pump. Faust discloses a method for cleaning liquids including using plasma (par [0002-0003]). Faust also discloses a vacuum pump (vacuum pump 9, figure 1, par [0031 -0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vacuum pump of Faust into the plasma reactor of Njatawidjaja because it would allow for the evacuation of the reactor so that there is a gas concentration which enables the generation of plasma, as recognized by Faust ([par 0032]).
Regarding claim 2, Njatawidjaja in view of Faust discloses the apparatus for treating water and producing plasma activated water according to claim 1, wherein said plasma reactor further comprises a liquid inlet port which supplies water from a water source by a liquid pump (“sample in” at top of nozzle electrode with water from microfeeder, figure 1).
Regarding claim 3, the combination of Njatawidjaja in view of Faust discloses the apparatus for treating water and producing plasma activated water according to claim 1, wherein said electrodes of plasma reactor are connected to at least one power supply which is selected from group of high voltage high frequency alternating current (AC) supply, high voltage direct current (DC) (nozzle electrode connected to DC power, pg 355, figure 1) power supply, pulsed AC power supply, pulsed DC power supply, high voltage nanosecond pulsed power supply, or any combination thereof (high voltage pulse power supply connected to wire electrode, pg 355, par 2, figure 1), to provide electric field for ionization of gases in the plasma reactor (corona discharge and electrodes imply electric field, pg 355, figure 1, and gas phase plasma, bottom of 357).
Regarding claim 7, the combination of Njatawidjaja in view of Faust discloses the apparatus for treating water and producing plasma activated water according to claim 1, wherein said plasma reactor further comprises a mist maker (hypodermic needle nozzle, bottom of pg 354, figure 1) in order to enhance generation of reactive oxygen species (enhancement of decolorization, which is directly related to active species, pg 358, was due to droplet size, pg 356, section 3).
Regarding claim 9, the combination of Njatawidjaja in view of Faust discloses the apparatus for treating water and producing plasma activated water according to claim 1, wherein said plasma reactor further comprises a liquid reservoir (bottom of reactor in figure 1).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Njatawidjaja et al (Journal of Electrostatics), in view of Faust et al (machine translation of WO2005097213 A1), in further view of Zayika et al (WO02058452 A2 description with line numbers), herein after Zayika, and in further view of Plasma Etch (“What is Vacuum Plasma”).
Regarding claim 4, the combination of Njatawidjaja in view of Faust discloses the apparatus for treating water and producing plasma activated water according to claim 1. However, the combination of Njatawidjaja in view of Faust does not disclose a vacuum tight chamber.
However, Zayika discloses a device for plasma treatment of fluid (line 128) and a vacuum in case 30 (figure 2) of reactor 1 (lines 215-217, figure 1). Additionally, Plasma Etch discloses requirements for forming plasma in a vacuum. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vacuum tight chamber of Zayika into the combination of Njatawidjaja in view of Faust because the gases will ionize in the chamber after vacuum is created and vacuum allows the user to control the gases present in the chamber, as recognized by Plasma Etch (pg 1 under Why is vacuum required for plasma?).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Njatawidjaja et al (Journal of Electrostatics), in view of Faust et al (machine translation of WO2005097213 A1), in further view of Zayika et al (WO02058452 A2 description with line numbers), herein after Zayika, and in further view of Pink (“Plasma Technology”). 
Regarding claim 5, the combination of Njatawidjaja in view of Faust discloses the apparatus for treating water and producing plasma activated water according to claim 1, wherein said plasma reactor generates plasma discharge (corona discharge, pg 355). However, the combination of Njatawidjaja in view of Faust does not disclose that the plasma is generated at sub atmospheric pressure or in partial vacuum.
However, Zayika discloses a device for plasma treatment of fluid (line 128) and that the plasma is generated at reduced atmospheric pressure (30-250 Torr) (line 216). Additionally, Pink discloses plasma generated at low pressures (pg 1 under low-pressure plasma). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating plasma at low pressure from Zayika into the plasma reactor of the combination of Njatawidjaja in view of Faust so the plasma can be generated at low temperatures, as recognized by Pink (pg 1 under low-pressure plasma).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Njatawidjaja et al (Journal of Electrostatics), in view of Faust et al (machine translation of WO2005097213 A1), and in further view of Zayika et al (WO02058452 A2 description with line numbers).
Regarding claim 6, the combination of Njatawidjaja in view of Faust discloses the apparatus for treating water and producing plasma activated water according to claim 1. However, the combination of Njatawidjaja in view of Faust does not disclose a filter to remove solid particles.
Zayika discloses a device for plasma treatment of fluid (line 128) and a filter (filter 25, lines 229-230, figure 1) used to prevent solid particle build-up (prevent suspension particles in the treated water from getting on the injectors, lines 229-230). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the filter from Zayika into the plasma reactor of the combination of Njatawidjaja in view of Faust. Doing so allows to prevent suspension particles in the treated water from getting on the injectors, as recognized by Zayika (lines 229-230).
Regarding claim 8, the combination of Njatawidjaja in view of Faust discloses the apparatus for treating water and producing plasma activated water according to claim 1. However, the combination of Njatawidjaja in view of Faust does not disclose a control unit.
Zayika discloses a device for plasma treatment of fluid (line 128) and a control unit (processor 15, line 139, figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the processor of Zayika into the plasma reactor of the combination of Njatawidjaja in view of Faust in order to monitor operation of the entire device, as recognized by Zayika (line 137).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Njatawidjaja et al (Journal of Electrostatics), in view of Faust et al (machine translation of WO2005097213 A1), and in further view of Shim (US 6,228,266 B1).
Regarding claim 10, the combination of Njatawidjaja in view of Faust discloses the apparatus for treating water and producing plasma activated water according to claim 1. However, the combination of Njatawidjaja in view of Faust does not disclose a plurality of said plasma reactors connected in parallel or series.
Shim discloses a water treatment apparatus using a plasma reactor (Col. 5, line 12, figure 1). Shim also discloses a plurality of plasma reactors connected in parallel or series (plasma reactors 1 connected in parallel or series, Col. 7, lines 37-42, figure 3A, 3B, and 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of plasma reactors connected in parallel or series of Shim into the plasma reactor system of the combination of Njatawidjaja in view of Faust. Connecting the plasma reactors in series would maximize the polluted water processing time and connected the plasma reactors in parallel would increase the processing capacity of polluted water, as recognized by Shim (Col. 7, lines 37-42). 
Regarding claim 11, please see the rejection above for claim 10.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Njatawidjaja et al (Journal of Electrostatics), in view of Faust et al (machine translation of WO2005097213 A1), and in further view of E A Kral'kina (Physics - Uspekhi), herein after Kral'kina.
Regarding claim 12, the combination of Njatawidjaja in view of Faust discloses the apparatus for treating water and producing plasma activated water according to claim 1. However, the combination of Njatawidjaja in view of Faust does not disclose a microwave or radiofrequency antenna driven by an electromagnetic wave generator.
Kral'kina discloses radio frequency in plasma reactors (pg 495, section 2). Kral'kina also discloses a radiofrequency (RF) antenna produced by a generator (pg 496, section 3.2, figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the RF antenna with generator of Kral'kina into the plasma reactor of the combination of Njatawidjaja in view of Faust. Doing so would allow for high electron concentration for relatively low RF power, as recognized by Kral'kina (pg 494, middle of first column).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Njatawidjaja et al (Journal of Electrostatics), in view of Faust et al (machine translation of WO2005097213 A1), in further view of Zayika et al (WO02058452 A2 description with line numbers), and in further view of The Wonders of Physics (“How can you move a plasma?”).
Regarding claim 13, the combination of Njatawidjaja in view of Faust discloses the apparatus for treating water and producing plasma activated water according to claim 1. However, the combination of Njatawidjaja in view of Faust does not disclose magnets or electromagnetic coils. 
Zayika discloses a device for plasma treatment of fluid (line 128) and permanent magnets (permanent magnets 34, lines 212-213, figure 2, not labelled in figure 1). Additionally, The Wonders of Physics discusses the use of magnets with plasma (pg 1 and unlabeled figure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the magnets of Zayika into the plasma reactor of the combination of Njatawidjaja in view of Faust because doing so would allow for the plasma to be moved around or confined using the magnet, as recognized by The Wonders of Physics (pg 2, par 3).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Njatawidjaja et al (Journal of Electrostatics), in view of Faust et al (machine translation of WO2005097213 A1), and in further view of Schwarz-Kiene et al (US 2019/0389745 A1), herein after Schwarz-Kiene.
Regarding claim 14, the combination of Njatawidjaja in view of Faust discloses the apparatus for treating water and producing plasma activated water according to claim 1. However, the combination of Njatawidjaja in view of Faust does not disclose an ultraviolet coating. 
Schwarz-Kiene discloses a device for water disinfection containing a plasma chamber (par [0002]). Schwarz-Kiene also discloses an ultraviolet reflective coating (mirror layer 48 applied to lamp vessel 28, par [0028] and [0032], figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ultraviolet coating of Schwarz-Kiene into the plasma reactor from the combination of Njatawidjaja in view of Faust because radiation components emerging laterally from the lamp can be reflected several times, which leads to an increase in reactor efficiency (par [0014]) and is efficient for sterilization of liquids or fluids (bottom of par [0028]), as recognized be Schwarz-Kiene.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Njatawidjaja et al (Journal of Electrostatics), in view of Faust et al (machine translation of WO2005097213 A1), and in further view of Kim et al (KR101882424 B1), herein after Kim.
Regarding claim 15, the combination of Njatawidjaja in view of Faust discloses the apparatus for treating water and producing plasma activated water according to claim 1. However, the combination of Njatawidjaja in view of Faust does not disclose an ultraviolet light source or blue light source. 
Kim discloses a water treatment apparatus using plasma (par [0001]). Kim also discloses am ultraviolet light source (ultraviolet lamp 96 is installed at the center of the water tank 93, par [0152], figure 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ultraviolet lamp of Kim into the plasma reactor from the combination of Njatawidjaja in view of Faust because the ultraviolet rays from the lamp increases sterilizing efficiency, as recognized by Kim (par [0154]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA MARIE BRADY whose telephone number is (571)272-7622. The examiner can normally be reached Monday - Thursday 7:00-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA M BRADY/
Examiner, Art Unit 1779                                         
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779